DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US Pat. No. 4,629,192).
Regarding claim 1, Nichols discloses a building block system comprising at least a first block and a second block (Figs. 4 and 5), wherein the first block comprises a first shape (Fig. 4), wherein the second block comprises a second shape (Fig. 5), wherein the first shape differs from the second shape (Fig. 4 vs. 5), wherein the first shape comprises a concavely-rounded cube configuration (Fig. 4, noting the corners that are devoid of the spheres are concave inward), and wherein the concavely-rounded cube configuration has six sides of equal dimension (Fig. 4); eight circular corners of equal dimension projecting radially from a center of the concavely-rounded cube configuration (Fig. 4, noting the corners; noting including the spheres; see Fig. 12; noting the spheres can be locked and unlocked into the cube); convex surfaces (Fig. 4; noting the corners with the attached balls); and concave surfaces (Fig. wherein the convex surfaces match the concave surfaces via a ball-in-socket configuration (Fig. 4; noting when the balls are inserted into the concave surface socket, that surface becomes convex; so the surfaces are “matched”).
Regarding claim 12, Nichols discloses a fourth block having a fourth shape, the fourth shape comprises a table configuration (Fig. 11, item 650; noting this may functionally serve as a table).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-9 and 13-15 are rejected under 35 U.S.C. 103 as unpatentable over Nichols (US Pat. No. 4,629,192) in view of Ogsbury (US Pat. No. 3,597,874). 
Regarding claim 6, it is noted that Nichols does not specifically disclose that the second block comprises a sprocket configuration.  However, Nichols discloses blocks that connect via ball and socket connectors (Fig. 4).  In addition, Ogsbury discloses a toy block that has a sprocket configuration that also uses ball connectors (Fig. 11).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols to sue a sprocket block configuration as taught by Ogsbury because doing so would be combining prior art elements (a block with ball and socket connectors and a block with ball connectors) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to connect the sprocket ball connectors and the corners of the blocks with ball sockets).
Regarding claim 7, the combined Nichols and Ogsbury disclose that the sprocket configuration is an X-shaped sprocket configuration having a first side disposed opposite a second side (Ogsbury: Figs. 11 and 12; noting the two sides are inherent).
Regarding claim 8, the combined Nichols and Ogsbury disclose that the X-shaped sprocket configuration comprises four radial spheres located equidistant from a center of the X-shaped sprocket configuration (Ogsbury: Figs. 11 and 12).
Regarding claim 9, the combined Nichols and Ogsbury disclose that the first side of each of the four radial spheres comprises a convex portion (Ogsbury: Fig. 4; albeit a different embodiment, but still obvious; noting convex portion created by the sphere), wherein the second side of each of the four radial spheres comprises a concave portion (Ogsbury: Fig. 4; albeit a different embodiment, but still obvious; noting concave portion created by the recess within the sphere), and wherein the second side of the center of the X-shaped sprocket configuration comprises a concave portion (Ogsbury: Fig. 4; noting a thru hole at the center).
Regarding claim 13, it is noted that Nichols does not specifically disclose that the table configuration is an X-shaped table configuration.  However, Nichols discloses a surface that may functionally serve as a table (Fig. 11, item 650).  In addition, Ogsbury also discloses a structure that may functionally serve a table in the form of an X-shaped object (Fig. 11; noting using the object in Fig. 11 as both a “sprocket” and a “table” would be a mere duplication of parts under In re Harza). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols to sue a sprocket block configuration as taught by Ogsbury because doing so would be combining prior art elements (a block with ball and socket connectors and a block with ball connectors) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to connect the sprocket ball connectors and the corners of the blocks with ball sockets).
Regarding claim 14, the combined Nichols and Ogsbury disclose that the X-shaped table configuration comprises four cylindrical legs located equidistant from a center of the X-shaped table configuration, and wherein each of the four cylindrical legs comprises a convex foot (Ogsbury: Fig. 12; noting items 62 can be considered “legs”; the convex bottom feet being inherent).
Regarding claim 15, the combined Nichols and Ogsbury disclose that the four cylindrical legs form an arch spanning a periphery of the X-shaped table configuration such that the arch forms a concave tabletop disposed opposite each of the convex feet (Ogsbury: noting a concave surface in the middle portion).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Nichols (US Pat. No. 4,629,192) in view of Penillard et al. (herein “Penillard”; US Pat. No. 5,112,263). 
Regarding claim 10, it is noted that Nichols does not specifically disclose a third block having a third shape, wherein the third shape comprises a half-pipe configuration.  However, Penillard discloses a toy construction set with a half-pipe configuration (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols to use a half-pipe configuration as taught by Penillard because doing so would be a combining prior art elements (a block with ball and socket connectors and a half pipe block) according to known methods (a simple substitution of one into the other) to yield predictable results (ability to use the half-pipe block in conjunction with the other building blocks).
Regarding claim 11, it is noted that the combined Nichols and Penillard do not specifically disclose that the half-pipe configuration comprises rounded corners.  However, regarding using rounded corners, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the half-pipe corners would not be significant: that is, the half pipe would carry liquid regardless of its exact corner shape.     

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Nichols (US Pat. No. 4,629,192) in view of Ogsbury (US Pat. No. 3,597,874) and in further view of Penillard et al. (herein “Penillard”; US Pat. No. 5,112,263). 
Regarding claim 16, Nichols discloses a learning-based building block system (Fig. 11) comprising: a first block having a cube configuration, wherein the cube configuration of the first block is a concavely-rounded cube configuration comprising: six sides of equal dimension; eight circular corners of equal dimension projecting radially from a center of the concavely-rounded cube configuration (Fig. 4); convex surfaces (Fig. 4; noting the corners with the attached balls); and concave surfaces (Fig. 4; noting the corners without the attached balls), wherein the convex surfaces match the concave surfaces via a ball-in-socket configuration (Fig. 4; noting when the balls are inserted into the concave surface socket, that surface becomes convex; so the surfaces are “matched”); and a fourth building block having a table configuration (Fig. 11, item 650; noting it may functionally serve as a table).  It is noted that Nichols does not specifically disclose that the second block having a sprocket configuration.  However, Nichols discloses blocks that connect via ball and socket connectors (Fig. 4).  In addition, Ogsbury discloses a toy block that has a sprocket configuration that also uses ball connectors (Fig. 11).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols to sue a sprocket block configuration as taught by Ogsbury because doing so would be combining prior art elements (a block with ball and socket connectors and a block with ball connectors) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to connect the sprocket ball connectors and the corners of the blocks with ball sockets). Finally, it is noted that the combined Nichols and Ogsbury do not specifically disclose a third block a half-pipe configuration.  However, Penillard discloses a toy construction set with a half-pipe configuration (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nichols to use a half-pipe configuration as taught by Penillard because doing so would be a combining prior art elements (a block with ball and socket connectors and a half pipe block) according to known methods (a simple substitution of one into the other) to yield predictable results (ability to use the half-pipe block in conjunction with the other building blocks).
Regarding claim 18, the combined Nichols, Ogsbury, and Penillard disclose that the
sprocket configuration of the second stackable block is an X-shaped sprocket configuration comprising: a first side disposed opposite a second side; and four radial spheres located equidistant from a center of the X-shaped sprocket configuration (Ogsbury: Fig. 11), wherein the first side of each of the four radial spheres comprises a convex portion (Ogsbury: Fig. 4; albeit a different embodiment, but still obvious; noting convex portion created by the sphere), wherein the second side of each of the four radial spheres comprises a concave portion (Ogsbury: Fig. 4; albeit a different embodiment, but still obvious; noting concave portion created by the recess within the sphere), and wherein the second side of the center of the X-shaped sprocket configuration comprises the concave portion (Ogsbury: Fig. 4; noting a thru hole at the center).
Regarding claim 19, it is noted that the combined Nichols, Ogsbury, and Penillard do not specifically disclose that the half-pipe configuration comprises rounded corners.  However, regarding using rounded corners, it has been held that, absent a convincing argument otherwise, one of ordinary skill in the art could use numerous configuration in shape or form to accomplish the same purpose.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the half-pipe corners would not be significant: that is, the half pipe would carry liquid regardless of its exact corner shape.     
Regarding claim 20, the combined Nichols, Ogsbury, and Penillard disclose that the table configuration of the fourth block is an X-shaped table configuration comprising four cylindrical legs located equidistant from a center of the X-shaped table configuration (Ogsbury: Fig. 11; noting using the object in Fig. 11 as both a “sprocket” and a “table” would be a mere duplication of parts under In re Harza), wherein each of the four cylindrical legs comprises a convex foot, and wherein the four cylindrical legs form an arch spanning a periphery of the X-shaped table configuration such that the arch forms a concave tabletop disposed opposite each of the convex feet (Ogsbury: Fig. 12; noting items 62 can be considered “legs; the convex bottom feet being inherent).


Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive.
As a preliminary note, the claim amendments have necessitated a change in scope.  Restated, applicant has removed the term “stackable” from the claims (it appears in an effort to not have to submit further drawings showing the blocks in a stackable configuration).  However, by deleting this word “stackable” from all of the claims, applicant has changed the scope of the claims.  Restated, the Examiner gave deference to the fact that the blocks were claimed as being 1) part of the same kit, and 2) “stackable” (with inherent dimensions that allow for the “stacking” of all four blocks).  With the removal of this term, the blocks can simply be laid out on a floor and used to build a perimeter (e.g. a perimeter of a fort).  As such, by way of amendment, the blocks have no real relationship other than the fact that they are included in one building kit (i.e. item (1) as recited above).  This makes obviousness to combine much simpler as the blocks can be used in a kit together without the need to have them provide a “stackable” arrangement. As such, claim 16 is no longer allowable as rejected above.
	Moving on, applicant argues that Nichols does not anticipate claim 1 (as amended).  Respectfully submitted, the scope of previous claim 1 and 16 were not the same.  Simply adding the limitations of claim 17 (which depended on claim 16) into claim 1 does not instantly make it allowable.  In addition, as mentioned above, by deleting “stackable” from all the claims, the scope of the claims has changed.
  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/22/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711